Citation Nr: 0801020	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-30 394	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Grand Junction, Colorado




THE ISSUE

Entitlement to benefits under the home improvement and 
structural alterations (HISA) program, pursuant to 
38 U.S.C.A. § 1717, to include whether the veteran may be 
contractor for the modifications and/or payee for the 
benefits.




ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to December 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2004 
letter of the Grand Junction, Colorado VAMC that notified the 
veteran of what he needed to submit in order for his HISA 
claim to be considered.


FINDING OF FACT

The veteran has never filed an appropriate claim for benefits 
under the HISA program, and the VAMC HISA Committee (HISA 
Committee) has not made an adjudicative determination 
regarding his entitlement to receive such benefits; 
consequently, questions as to whether he may be the 
contractor and/or receive payment if he was found to be 
entitled to the benefits are moot.  


CONCLUSION OF LAW

The Board does not have jurisdiction over whether the veteran 
is entitled to receive benefits under the HISA program 
pursuant to § 1717 and associated downstream issues of who 
may be contractor and receive payment of the benefit; 
therefore, his appeal in this matter must be dismissed.  
38 U.S.C.A. §§ 511, 7104, 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.101, 20.200, 20.201 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background and Analysis

Initially, a brief description of the HISA program and of the 
procedural posture of this case is required.  

Home health services determined by VA to be necessary for 
effective and economical treatment of a disability may be 
furnished to any veteran to include home improvements and 
structural alterations as are necessary to assure the 
continuation of treatment or to provide access to the home or 
to essential lavatory and sanitary facilities.  38 U.S.C.A. 
§ 1717(a)(2).  For medical services and alterations completed 
for a service-connected disability, the cost of such 
improvements and structural alterations may not exceed a 
$4100 lifetime benefit.  Id.

VHA Handbook 1173.14 outlines the procedures governing the 
administration of the HISA program.  In order to file a claim 
for HISA benefits, a veteran must submit a prescription from 
a VA or fee-basis physician for HISA modifications that 
identifies and provides a medical justification for the 
specific items requested (e.g. wheelchair ramp, widening of 
doorways, etc.).  The veteran must also submit a completed 
and signed VA Form 10-0103, Veteran's Application for 
Assistance in Acquiring HISA, which, in pertinent part, 
should include "[t]hree competitive bids from licensed 
and/or bonded contractors, if required by state law.  
However, if the veteran is unable to obtain three bids, one 
bid may be sufficient as long as it is documented as a sole 
source."  VHA Handbook 1173.14.7.b.(3).

In September 2004, the veteran requested assistance in 
claiming the remaining portion of his lifetime HISA benefit.  
He indicated that he had previously received a portion of the 
benefit from the Denver VAMC and had applied for an 
additional portion of the benefit with the Grand Junction 
VAMC about seven or eight years previously, but had ended up 
not using the benefit that was granted.  He wanted to build a 
wheelchair ramp and an access deck off of his bedroom so he 
could get from his car onto a flat surface as soon as 
possible and then enter his house either through his bedroom 
or his back door.  

In a September 2004 letter, the Prosthetics Representative at 
the VAMC enclosed a VA Form 10-0103 HISA Application for the 
veteran's claim and informed him of the evidence he needed to 
submit in support of his claim.  The letter also explained 
that he needed to have a contractor provide the home 
improvement services and that the VAMC could not directly pay 
him the benefit, it could only pay his contractors.  It also 
stated that once he submitted his application, the HISA 
Committee would review it and notify him of its decision 
regarding whether he was entitled to the benefit.

In February 2005, the VAMC received a letter from the veteran 
disagreeing with the September 2004 letter's notification 
that he could not act as the contractor for the work to be 
performed on his property.  He believed that he was qualified 
to be paid directly as the contractor because his family had 
been in the construction business since the 1940s, he grew up 
building houses, and he was currently doubling the size of 
his house while totally remodeling the old interior.  

In March 2005, the VAMC issued a statement of the case (SOC) 
in the matter that explained the HISA program requirements 
and noted that it was not a decision on his appeal.  In 
August 2005, the veteran filed a VA Form 9, Substantive 
Appeal, indicating that he was only appealing the issue that 
he could not act as his own contractor.

For the reasons below, the Board finds that it does not have 
jurisdiction to address the veteran's appeal.  

The Board, like any statutory tribunal, "always has the 
right, in fact the obligation, to examine its jurisdiction."  
See Heath v. West, 11 Vet. App. 400, 402 (1998).  "Moreover, 
it is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (emphasis in original).  
The Board is "primarily an appellate tribunal" that decides 
appeals from denials by VA agencies of original jurisdiction 
(AOJ).  See Scates v. Principi, 282 F.3d 1362, 1366-67 (Fed. 
Cir. 2002); Disabled American Veterans (DAV) v. Secretary of 
Veterans Affairs (Secretary), 327 F.3d 1339, 1346 (Fed. Cir. 
2003).  The Board's original jurisdiction is sharply 
circumscribed to matters such as consideration of motions for 
revision of its decisions based on clear and unmistakable 
error, 38 U.S.C.A. § 7111, correction of obvious error in the 
record, 38 U.S.C.A. § 7103(c), and certain determinations 
regarding the reasonableness of attorney fees, 38 U.S.C.A. 
§ 5904(c)(2).  

The Board's jurisdiction is expressly limited by 38 U.S.C.A. 
§ 7108, which provides that "[a]n application for review on 
appeal shall not be entertained unless it is in conformity 
with this chapter."  This provision places clear limits on 
the Board's jurisdiction, including its authority to make 
findings of fact and conclusions of law on matters not in 
conformance with the express requirements of Chapter 71.  
While external guidance as to the intent of § 7108 is 
lacking, the clear meaning of the language is apparent and 
must be given effect.  See Jarrell v. Nicholson, 20 Vet. App. 
326, 330 (2006) (en banc) (citing Splane v. West, 216 F.3d 
1058, 1068-69 (Fed. Cir. 2000) ("canons of construction . . 
. require us to give effect to the clear language of a 
statute and avoid rendering any portions meaningless or 
superfluous")).  

While 38 U.S.C.A. § 511(a) provides that the Secretary shall 
decide all questions of law and fact necessary to a decision 
by the Secretary under a law that affects the provision of 
benefits by the Secretary to veterans, 38 U.S.C.A. § 7104(a) 
specifies that final decisions on appeals from adverse 
decisions by the Secretary shall be made to the Board.  That 
provision requires that the Board's decisions include a 
"written statement of the Board's findings and conclusions 
and the reasons or bases" for them "on all material 
questions of fact and law presented on the record" as well 
as an order granting or denying relief.  38 U.S.C.A. 
§ 7104(d).  Hence, the Board is required to make factual 
findings, but only in the context of its consideration of 
questions material to the matter over which it has proper 
jurisdiction.  38 C.F.R. § 20.101.

The statutory framework provides "very specific, sequential, 
procedural steps that must be carried out by a claimant and 
the [AOJ] before a claimant may secure 'appellate review' by 
the [Board]."  See Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995) (citing Bernard v. Brown, 4 Vet. App. 384, 390 
(1993)).  38 U.S.C.A. § 7105(a) specifically requires that 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  Regulations define a "notice of disagreement" 
as a written communication . . . expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
[AOJ]." 38 C.F.R. § 20.201 (emphasis added).  Hence, a claim 
for VA benefits is decided by the AOJ and appellate review of 
that decision is initiated by the timely filing of a notice 
of disagreement (NOD) and completed by the filing of a 
substantive appeal after a SOC is furnished.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202; see Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).  

Under the HISA program, the HISA Committee essentially acts 
on behalf of the Secretary to determine whether a claimant is 
entitled to receive the program's benefits, thus, making the 
"initial review or determination", against which a NOD may 
be filed to begin the appellate process.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.201; see Godfrey, 7 Vet. App. at 
410; Jarrell, 20 Vet. App. at 331.  Here, the VAMC never 
received a claim from the veteran and the HISA Committee 
never made an adjudicative determination whether to approve 
or deny his basic entitlement to receive the benefit.  
Instead, in a September 2004 letter, the VAMC merely notified 
him that if he submitted an appropriate claim, it could not 
pay him the funds directly and would need to pay a 
contractor.  The veteran did not submit a claim, but instead 
disputed the regulatory requirement that the benefits be paid 
to a contractor.  Since he has not completed the first step 
of the process, i.e., filed a proper claim to establish basic 
entitlement for the HISA benefit sought, any consideration of 
the downstream matters of whether he can be paid as his own 
contractor would be premature and moot.  Before these 
questions can be addressed, the veteran must first establish 
that he is entitled to receive the HISA benefit sought by 
submitting the requisite documents, including an application 
and a prescription from his doctor, to the HISA Committee for 
its review.  If the HISA Committee then determines that he is 
either not eligible for the HISA benefit or eligible for the 
benefit, only if he is not the contractor or payee, he can 
file a Board jurisdiction-conferring NOD and raise arguments 
in connection with his appeal of the denial.  As the 
threshold matter of his basic entitlement to payment under 
HISA for home modifications has not yet been adjudicated by 
the AOJ, any questions as to who may act as contractor for 
the modifications or be payee for the benefit are not ripe 
for appellate review.

The veteran is essentially asking the Board to dispense with 
the application process and find that the HISA Committee 
should grant him payment as contractor for home modifications 
when the HISA Committee has not yet made a determination on 
the threshold matter of his basic entitlement to payment 
under HISA for the modifications sought.  See 38 U.S.C.A. 
§ 511.  There can be no Board jurisdiction-conferring NOD in 
this matter in the absence of an adjudicative determination 
by the AOJ.  Without jurisdiction on the threshold matter of 
basic entitlement to payment for home modifications under the 
HISA program pursuant to 38 U.S.C.A. § 1717, the Board also 
has no jurisdiction to reach the downstream questions 
regarding contracting and payee matters.  Therefore, the 
Board must dismiss the veteran's appeal based on a lack of 
jurisdiction.  


ORDER

The appeal as to whether the veteran is entitled to receive 
benefits under the HISA program, pursuant to 38 U.S.C.A. 
§ 1717, to include questions of whether he may be contractor 
for the modifications and/or payee for the benefits is 
dismissed without prejudice. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


